DETAILED ACTION
This Final Office Action is in response to the amendment and / or remarks filed on October 26, 2022.  Claims 20 – 37 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
A Terminal Disclaimer was NOT filed with the response filed on October 26, 2022.  Therefore, the Double Patent rejection raised in the Office Action mailed on April 27, 2022 is still valid and still stands.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20 – 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4 & 5 of U.S. Patent No. 10,857,947 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,857,947 B2 to Kovach et al., and the instant patent application 17/089,967 BOTH set forth: 
“An underseat storage system comprising: a storage receptacle comprising a bottom wall, upstanding side walls, a front wall, and a rear wall, wherein the rear wall includes an aperture; and an adjustable lock system configured to pass through the aperture and secure the storage receptacle underneath a seating system of a vehicle in either a first configuration or a second configuration;
wherein the storage receptacle includes an open top;  
wherein the bottom wall includes a contour configured to enable the bottom wall to lie flush against a floor of the vehicle;  
wherein the bottom wall comprises a plurality of protruding nubs;  
wherein the first configuration includes the front wall extending past a front edge of the seating system;  
wherein the second configuration includes the front wall failing to extend past the front edge of the seating system;  
wherein the storage receptacle is configured to extend an entire length of the vehicle;  
wherein the adjustable lock mechanism is configured to engage a support member of the vehicle.” 

“An underseat storage system for a vehicle, the underseat storage system comprising: a storage receptacle comprising: a bottom, a front wall, a rear wall, a pair of sidewalls, and a plurality of apertures in one or more of the front wall, the rear wall, and the pair of sidewalls; a plurality of lock systems configured to pass through the plurality of apertures and secure the storage receptacle underneath a seating system of the vehicle in either a first configuration or a second configuration;  
wherein each of the plurality lock systems has a predefined length;
wherein each of the plurality of lock systems includes a respective plurality of segments and a respective mechanism configured to attach to any section of the respective plurality of segments; 
wherein each of the plurality of apertures is closer to an upper edge of the storage receptacle than to the bottom;  
wherein the storage receptacle includes an open top;  
wherein the front wall, the rear wall, and the pair of sidewalls include one or more contours configured to enable the storage receptacle to lie flush along a bottom surface of the seating system;  
wherein the first configuration includes the front wall extending past a front edge of the seating system; 
 	wherein the second configuration includes the front wall failing to extend past the front edge of the seating system;  
wherein the bottom, the front wall, the rear wall, and the pair of sidewalls form a unitary piece; and 
wherein the storage receptacle is made of plastic.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20 – 37 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,824,029) to Tuel, Jr. et al., in view of (U.S. Patent Publication Number 2004 / 0045329 A1) to Farnham et al., and (U.S. Patent Publication Number 2007 / 0080565 A1) to Mankovitz.
Regarding claim 20, Tuel, Jr. et al., discloses the underseat storage system (See Figures 1 & 9) comprising: the storage receptacle (10) comprising the bottom wall (56), upstanding side walls (i.e. Left & Right (36) in Figure 1), the front wall (32), and the rear wall (34); and the storage receptacle (10) underneath the seating system of the vehicle (18) in either the first configuration or the second configuration (See Figures 1 & 9).
However, Tuel, Jr. et al., lacks and does not explicitly disclose an aperture through the rear wall; and the system configured to pass through the aperture.
Farnham et al., teaches the storage receptacle (14) comprising wherein the rear wall (46) includes an aperture (28) through the rear wall (46); and the system (26) configured to pass through the aperture (28) (See Paragraph 0035) (See Figures 1, 3, 4 & 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make an aperture through the rear wall; and an adjustable system configured to pass through the aperture as taught by Farnham et al., with the underseat storage system of Tuel, Jr. et al., in order to secure the storage receptacle to a fixed object to enhance security, prevent removal of the container and prevent theft.
However, Tuel, Jr. et al., lacks and does not explicitly disclose an adjustable lock system and securing the storage receptacle underneath the seating system.
	Mankovitz teaches the storage receptacle (34) comprising the rear wall (See Figure 4) includes an aperture (42); and an adjustable lock system (47 & 46) configured to pass through the aperture (42) and secure the storage receptacle (34) underneath the seating system (8, 12 & 14) (See Paragraph 0040) (See Figure 3).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make an adjustable lock system configured to pass through the aperture and secure the storage receptacle underneath the seating system as taught by Mankovitz with the underseat storage system of Tuel, Jr. et al., in order to secure and prevent removal of the container.

Regarding claim 21, Tuel, Jr. et al., discloses wherein the storage receptacle (10) includes an open top (See Figure 1).  

Regarding claim 22, Tuel, Jr. et al., discloses wherein the bottom wall (56) includes the contour (38) configured to enable the bottom wall (56) to lie flush against the floor of the vehicle (18) (See Figures 1, 2, 4, 6, 9 & 11).  

Regarding claim 23, Tuel, Jr. et al., discloses wherein the bottom wall (56) comprises the plurality of protruding nubs (74) (See Figures 6 & 7).  

Regarding claim 24, Tuel, Jr. et al., discloses wherein the first configuration includes the front wall (32) extending past the front edge of the seating system (i.e. Raised Folded Position of (82 & 84) in Figure 9).  

Regarding claim 25, Tuel, Jr. et al., discloses wherein the second configuration includes the front wall (32) failing to extend past the front edge of the seating system (i.e. via Lowered Position of (82 & 84) in Figure 9).  

Regarding claim 26, Tuel, Jr. et al., discloses wherein the storage receptacle (10) is configured to extend an entire length of the vehicle (18) (See Figures 1 & 9).  

Regarding claim 27,  Tuel, Jr. et al., as modified by Mankovitz discloses wherein the adjustable lock mechanism (47) is configured to engage the support member (10) (See Figure 3).  

Regarding claim 28, Tuel, Jr. et al., discloses the underseat storage system (See Figures 1 & 9) for a vehicle, the underseat storage system comprising: 
the storage receptacle (10) comprising: the bottom (56), the front wall (32), the rear wall (34), the pair of sidewalls (i.e. Left & Right (36) in Figure 1), and the storage receptacle (10) underneath the seating system (82 & 84) of the vehicle (10) in either the first configuration (i.e. via Raised Folded Position of (82 & 84) in Figure 9) or the second configuration (i.e. via Lowered Position of (82 & 84) in Figure 9).
However, Tuel, Jr. et al., lacks and does not explicitly disclose the aperture through the front wall, the rear wall, and the pair of sidewalls.
Farnham et al., teaches storage receptacle (14) comprising the bottom, the front wall, the rear wall, the pair of side walls (i.e. Left & Right (46) in Figure 1), and the aperture (28) through the rear wall (46); the system (26) configured to pass through the aperture (28) (See Figures 1 & 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the aperture through the rear wall as taught by Farnham et al., with the underseat storage system of Tuel, Jr. et al., in order secure the storage receptacle to a fixed object to enhance security, prevent removal of the container and prevent theft.
However, Tuel, Jr. et al., as modified by Farnham et al., does not explicitly disclose the plurality of apertures.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the plurality of apertures through the front wall, the rear, and the pair of sidewalls, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
However, Tuel, Jr. et al., lacks and does not explicitly disclose securing the storage receptacle underneath a seating system.  
Mankovitz teaches the storage receptacle (34) comprising: the bottom, the front wall, the rear wall, the pair of sidewalls, and the aperture (42) on the rear wall (34) (See Figure 3), and the lock system (47) configured to pass through the aperture (42) and secure the storage receptacle (34) underneath the seating system (8, 12 & 14) (See Figure 3).  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to secure the storage receptacle underneath a seating system as taught by Mankovitz with the underseat storage system of Tuel, Jr. et al., in order to prevent removal of the container.
However, Tuel, Jr. et al., as modified by Mankovitz do not explicitly disclose the plurality of lock systems.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the plurality of lock system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

Regarding claim 29, Tuel, Jr. et al., as modified by Mankovitz discloses wherein the lock system (46) has a predefined length.
However, Tuel, Jr. et al., as modified by Mankovitz does not explicitly disclose the plurality of lock systems.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the plurality of lock system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

Regarding claim 30, Tuel, Jr. et al., as modified by Mankovitz discloses wherein the lock system (47) includes a respective plurality of segments (46) and a respective mechanism configured to attach to any section of the respective plurality of segments.  
	However, Tuel, Jr. et al., as modified by Mankovitz does not disclose the plurality of lock systems and plurality of segments.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the plurality of lock system and plurality of segments, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

Regarding claim 31, Tuel, Jr. et al., as modified by Farnham et al., discloses the aperture (28) is closer to an upper edge of the storage receptacle (14) than to the bottom (See Figures 1, 3, 4 & 5).
However, Tuel, Jr. et al., as modified by Farnham et al., does not explicitly disclose the plurality of apertures.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the plurality of apertures, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

Regarding claim 32, Tuel, Jr. et al., discloses wherein the storage receptacle (10) includes an open top (See Figures 1 & 9).  

Regarding claim 33, Tuel, Jr. et al., discloses wherein the front wall (32), the rear wall (34), and the pair of sidewalls (i.e. Left & Right (36) in Figure 1) include one or more contours (38) configured to enable the storage receptacle (10) to lie flush along the bottom surface of the seating system (See Figures 1, 2, 4, 6, 8, 9 & 11).  

Regarding claim 34, Tuel, Jr. et al., discloses wherein the first configuration includes the front wall (32) extending past the front edge of the seating system (i.e. via Raised Folded Position of (82 & 84) in Figure 9). 
 
Regarding claim 35, Tuel, Jr. et al., discloses wherein the second configuration includes the front wall (32) failing to extend past the front edge of the seating system (i.e. Lowered Position of (82 & 84) in Figure 9).  

Regarding claim 36, Tuel, Jr. et al., discloses wherein the bottom (56), the front wall (32), the rear wall (34), and the pair of sidewalls (i.e. Left & Right (36) in Figure 1) form the unitary piece (See Figures 1 & 9).  

Regarding claim 37, Tuel, Jr. et al., discloses wherein the storage receptacle is made of plastic (See Column 2, lines 29 – 32).

Response to Arguments
Applicant’s arguments with respect to claim(s) 20 – 37 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(U.S. Patent Number 10,273,740) to Gibson teaches the storage receptacle (3) comprising wherein the rear wall includes an aperture (5) through the rear wall; and the adjustable lock system (4, 7 & 8) configured to pass through the aperture (5) (See Column 4, lines 62 – 67) & (See Column 5, lines 1 – 46) (See Figures 3 & 4).

(U.S. Patent Publication Number 2012 / 0298018) to McCabe teaches the plurality of apertures (i.e. Top & Bottom (64) (See Figures 1, 2, 7 & 8).

(U.S. Patent Number 5,902,009) to Singh et al., teaches the elongated bin is made of plastic (i.e. Blow-Molded of (30%) mica filled Polypropylene) (See Column 3, lines 58 – 60).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734      

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734